EXHIBIT 10.1
FIFTH AMENDMENT
     This Fifth Amendment (the “Agreement”) to the Credit Agreement referred to
below is dated as of April 30, 2008, by and among BOWATER INCORPORATED, a
corporation organized under the laws of Delaware, in its capacity as Borrower
under the Credit Agreement referred to below (the “Borrower”), certain
Subsidiaries of the Borrower party hereto (the “Subsidiary Grantors”),
AbitibiBowater Inc., a corporation organized under the laws of Delaware (the
“Parent”), the Lenders and the Canadian Lenders party hereto (collectively, the
“Consenting Lenders”) pursuant to an authorization (in the form attached hereto
as Exhibit A, each a “Lender Authorization”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) for the
Lenders party to the Credit Agreement referred to below.
STATEMENT OF PURPOSE:
     The Borrower, the Lenders, certain other financial institutions and the
Administrative Agent are parties to the Credit Agreement dated as of May 31,
2006 (as amended by that certain First Amendment dated as of July 20, 2007, that
certain Second Amendment dated as of October 31, 2007, that certain Third
Amendment and Waiver dated as of February 25, 2008, that certain Fourth
Amendment dated as of March 31, 2008, as amended hereby and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
     The Borrower has requested that the Administrative Agent, the Lenders and
the Canadian Lenders agree to amend the Credit Agreement as more specifically
set forth herein. Subject to the terms and conditions set forth herein, the
Administrative Agent and each of the Consenting Lenders have agreed to grant
such requests of the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this Agreement)
or the Collateral Agreement (as amended by this Agreement), as applicable.
     2. Credit Agreement Amendments. The Credit Agreement is hereby amended by:
     (a) Section 1.1 of the Credit Agreement is hereby amended by:
          (i) amending and restating the following definitions
     “New Borrower Mortgages” means those certain mortgages, deeds of trust,
security agreements, subordination agreements or other real property security
documents encumbering the New Borrower Fixed Assets, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Canadian
Administrative Agent and executed by the applicable New Borrower in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties and the
Canadian Secured Parties, as

1



--------------------------------------------------------------------------------



 



amended, restated, supplemented or otherwise modified from time to time. Unless
specifically excluded, the Supplemental New Borrower Mortgage shall be a New
Borrower Mortgage.
     “New Borrowers” means (a) Bowater Alabama LLC (formerly known as Bowater
Alabama, Inc.), an Alabama limited liability company (the “Coosa Pines
Borrower”), (b) Bowater Newsprint South LLC, a Delaware limited liability
company (“BNS Holdings”) and (c) Bowater Newsprint South Operations LLC
(formerly known as Bowater Newsprint South, Inc.), a Delaware corporation and
the successor by merger to Bowater Mississippi, LLC (the “Grenada Borrower”).
          (ii) adding the following new definition in proper alphabetical order:
     “Supplemental New Borrower Mortgage” means that certain mortgage, deed of
trust, security agreement, subordination agreement or other real property
security document encumbering a fee interest in the Coosa Pines Mill and a
leasehold interest in the Coosa Pines Real Property or otherwise subordinating
the interests of the Industrial Development Board of the City of Childersburg, a
public corporation duly organized and existing under the laws of the State of
Alabama (such Person, the “Supplemental New Borrower Mortgagor”), in the Coosa
Pines Mill or Coosa Pines Real Property to the interests of the Administrative
Agent and the Canadian Administrative Agent therein, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Canadian
Administrative Agent and executed by the Supplemental New Borrower Mortgagor in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties and the Canadian Secured Parties, as amended, restated, supplemented or
otherwise modified from time to time.
     “Supplemental New Borrower Mortgagor” has the meaning set forth in the
definition of Supplemental New Borrower Mortgage.
          (b) Amendment to Section 5.3. The following new subsection (d) shall
be added to Section 5.3:
     “(d) Delivery of Documentation Pursuant to Section 8.10(e)(ii). If the
requested borrowing, conversion or continuation of any Loan or the requested
issuance or extension of any Letter of Credit would cause the aggregate
principal amount of all Obligations outstanding as of the date of such
borrowing, conversion, continuation, issuance or extension (after giving effect
to the requested borrowing, conversion, continuation shall have received each
item required to be delivered thereto pursuant to Section 8.10(e)(ii)(A),
8.10(e)(ii)(B), 8.10(e)(ii)(C) and 8.10(e)(ii)(D). in all cases, in accordance
with the terms and provisions thereof (or as such terms and conditions may be
amended, modified or waived in accordance with the terms of Section 13.2).”
     (c) Amendment to Section 8.10. Clause (ii) of subsection (e) of
Section 8.10 of the Credit Agreement is hereby amended and restated as follows:
          “(ii) New Borrower Loan Documentation.

 



--------------------------------------------------------------------------------



 



     (A) As soon as practicable, but in no event later than April 15, 2008, the
Administrative Agent shall have received:
     (1) evidence satisfactory to the Administrative Agent that the Borrower
shall be diligently pursuing in good faith the rendering of the solvency
opinions referred to in Sections 8.10(e)(ii)(B) and 8.10(e)(ii)(C) by a third
party consultant reasonably acceptable to the Administrative Agent (including
having delivered to such third party consultant all financial and other
information necessary to provide the basis for the delivery of such solvency
opinion); and
     (2) information, in form and substance reasonably satisfactory to the
Administrative Agent, confirming (x) that the New Borrowers own, free and clear
of any Liens, the New Borrower Fixed Assets and (y) the ability of the New
Borrowers to grant to the Administrative Agent, on behalf of the Secured Parties
and the Canadian Secured Parties, a perfected first priority security interest
in the New Borrower Fixed Assets without the consent or approval of any third
Person; and
     (B) As soon as practicable, but in no event later than May 15, 2008, the
Administrative Agent shall have received:
     (1) a copy of a solvency opinion from Houlihan Lokey Howard & Zukin
Financial Advisors, Inc. or another opinion provider reasonably acceptable to
the Administrative Agent as to the solvency of the Original Borrower after
giving effect to the New Borrower Transactions and the transactions contemplated
by the Fourth Amendment, this Agreement and the joinder agreement referred to in
clause (2) below and such other matters as the Lenders shall request (which such
opinion shall expressly permit reliance (or be accompanied by a letter, in form
and substance satisfactory to the Administrative Agent, executed by the opinion
provider that expressly permits reliance) by the Administrative Agent, the
Lenders and any successors and assigns of the Administrative Agent or any
Lender);
     (2) a duly executed joinder agreement, in form and substance reasonably
satisfactory to the Administrative Agent, joining each New Borrower to the
Credit Agreement, the Intercompany Subordination Agreement and any other
applicable Loan Documents;
     (3) such updated Schedules to the Loan Documents as requested by the
Administrative Agent or the Canadian Administrative Agent with regard to the New
Borrowers (including, without limitation, an updated Schedule 6.1 (b));

 



--------------------------------------------------------------------------------



 



     (4) a certificate of a Responsible Officer of each New Borrower certifying
as to the incumbency and genuineness of the signature of each officer of each
New Borrower executing the Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (w) the articles
or certificate of incorporation or formation of each New Borrower and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(x) the bylaws or other governing document of each New Borrower as in effect on
the date hereof, (y) resolutions duly adopted by the board of directors or other
governing body of each New Borrower authorizing the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (z) certificates as of a recent
date of the good standing of each New Borrower under the laws of its
jurisdiction of incorporation or formation;
     (5) an originally executed counterpart of a collateral agreement, in form
and substance satisfactory to the Administrative Agent, executed by each New
Borrower in favor of the Administrative Agent and the other Secured Parties and
all other Security Documents entered into in connection therewith (the “New
Borrower Security Documents”), together with all schedules, exhibits and annexes
thereto;
     (6) all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the other Secured
Parties, in the Collateral granted by each New Borrower under the New Borrower
Security Documents and evidence satisfactory to the Administrative Agent that
upon such filings and recordations such security interests constitute valid and
perfected first priority Liens therein;
     (7) the results of a Lien search (including a search as to judgments,
pending litigation and tax matters) made against each New Borrower under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of each
New Borrower, indicating among other things that the assets of each New Borrower
are free and clear of any Liens (except Permitted Liens);
     (8) evidence in form and substance reasonably satisfactory to the
Administrative Agent confirming: (x) the adequacy and effectiveness of the
property and liability insurance coverage of the Borrower (including, without
limitation, coverage of each New Borrower) and its Subsidiaries and (y) the
interest of the Administrative Agent (as loss payee and additional insured and,
with respect to the real property subject to the New Borrower Mortgages (other
than the Supplemental New Borrower Mortgage), as mortgagee) with respect to such
insurance coverage;

 



--------------------------------------------------------------------------------



 



     (9) a duly executed counterpart of each New Borrower Mortgage (other than
the Supplemental New Borrower Mortgage);
     (10) all filings and recordations that are necessary to perfect the
security interests of the Administrative Agent, on behalf of itself, the other
Secured Parties and the Canadian Secured Parties, in the Collateral granted by
each New Borrower under each New Borrower Mortgage (other than the Supplemental
New Borrower Mortgage) and evidence satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens therein;
     (11) duly executed copies of amended and restated Notes to replace the
Notes issued to the applicable Lenders on or prior to the date each New Borrower
is joined pursuant to clause (2) above;
     (12) the original New Borrower Note, along with a blank endorsement
executed by the Original Borrower (which such endorsement shall be in form and
substance satisfactory to the Administrative Agent);
     (13) favorable opinions of counsel of each New Borrower addressed to the
Administrative Agent and the Lenders with respect to the New Borrowers, this
Agreement, each of the New Borrower Mortgages (other than the Supplemental New
Borrower Mortgage) and the other Loan Documents to which the New Borrowers are a
party and such other matters as the Lenders shall reasonably request (which such
opinions shall expressly permit reliance by successors and assigns of the
Administrative Agent or any Lender); and
     (14) such other instruments, documents and certificates as the
Administrative Agent shall reasonably request.
     (C) As soon as practicable, but in no event later than May 22, 2008, the
Administrative Agent shall have received a copy of a solvency opinion from
Houlihan Lokey Howard & Zukin Financial Advisors, Inc. or another opinion
provider reasonably acceptable to the Administrative Agent as to the solvency of
each of the New Borrowers (other than BNS Holdings if BNS Holdings is a holding
company that holds only the Capital Stock of the Coosa Pines Borrower and the
Grenada Borrower and has no creditors other than the Lenders), in each case
after giving effect to the New Borrower Transactions and the transactions
contemplated by the Fourth Amendment, this Agreement and the joinder agreement
referred to in Section 8.10(e)(ii)(B)(2) above and such other matters as the
Lenders shall request (which such opinion shall expressly permit reliance (or be
accompanied by a letter, in form and substance satisfactory to the
Administrative Agent, executed by the opinion provider that expressly permits
reliance) by the Administrative Agent, the Lenders and any successors and
assigns of the Administrative Agent or any Lender).

 



--------------------------------------------------------------------------------



 



     (D) As soon as practicable, but in no event later than May 30, 2008, the
Administrative Agent shall have received:
     (1) to the extent reasonably requested by the Administrative Agent,
evidence in form and substance reasonably satisfactory to the Administrative
Agent confirming the interest of the Administrative Agent as loss payee,
additional insured and mortgagee with respect to the Coosa Pines Mill and Coosa
Pines Real Property subject to the Supplemental New Borrower Mortgage;
     (2) a duly executed counterpart of the Supplemental New Borrower Mortgage;
     (3) all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself, the other Secured
Parties and the Canadian Secured Parties, in the Collateral granted by the
Supplemental New Borrower Mortgagor, and evidence satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens therein (or, to
the extent acceptable to the Administrative Agent, evidence satisfactory to the
Administrative Agent that upon delivery of the Supplemental New Borrower
Mortgage, all right, title and interest of the Supplemental New Borrower
Mortgagor shall be subordinated in all respects to the security interests of the
Administrative Agent, on behalf of itself, the other Secured Parties and the
Canadian Secured Parties, with respect to the interests subject to the
Supplemental New Borrower Mortgage);
     (4) favorable opinions of counsel of the Supplemental New Borrower
Mortgagor addressed to the Administrative Agent and the Lenders with respect to
the Supplemental New Borrower Mortgage and such other matters as the Lenders
shall reasonably request (which such opinions shall expressly permit reliance by
successors and assigns of the Administrative Agent or any Lender); and
     (5) such other instruments, documents and certificates as the
Administrative Agent shall reasonably request.
     (E) Within forty-five (45) days of the date upon which each New Borrower is
joined as a Credit Party pursuant to Section 8.10(e)
(ii)(B):
     (1) a final title policy, insuring the first priority Liens of the Secured
Parties and the Canadian Secured Parties and showing no Liens prior to the Liens
of the Secured Parties and the Canadian Secured Parties (other than for ad
valorem taxes not yet due and payable) and containing only such other customary
title exceptions as are reasonably acceptable to the Administrative Agent, with
title insurance companies acceptable to the Administrative Agent, on each of the
Coosa Pines Mill Real Property and Grenada Mill Real Property (it being agreed
that the Borrower and its

 



--------------------------------------------------------------------------------



 



Subsidiaries shall provide or obtain any customary affidavits and indemnities as
may be required or necessary to obtain title insurance satisfactory to the
Administrative Agent);
     (2) copies of all recorded documents creating exceptions to the title
policies referred to in Section 8.10(e)(ii)(E)(l);
     (3) a certification form of a certification from the National Research
Center, or any successor agency thereto, regarding each of the Coosa Pines Mill
Real Property and the Grenada Mill Real Property;
     (4) copies of as-built surveys of a recent date of each of the Coosa Pines
Mill Real Property and the Grenada Mill Real Property, in each case certified as
of a recent date by a registered engineer or land surveyor. Each such survey
shall be accompanied by an affidavit (a “Survey Affidavit”) of an authorized
signatory of the owner of such property stating that there have been no
improvements or encroachments to the property since the date of the respective
survey such that the existing survey is no longer accurate. Each such survey
shall show the area of such property, all boundaries of the land with courses
and distances indicated, including chord bearings and arc and chord distances
for all curves, and shall show dimensions and locations of all easements,
private drives, roadways, and other facts materially affecting such property,
and shall show such other details as the Administrative Agent may reasonably
request, including, without limitation, any encroachment (and the extent thereof
in feet and inches) onto the property or by any of the improvements on the
property upon adjoining land or upon any easement burdening the property; any
improvements, to the extent constructed, and the relation of the improvements by
distances to the boundaries of the property, to any easements burdening the
property, and to the established building lines and the street lines; and if
improvements are existing, (x) a statement of the number of each type of parking
space required by Applicable Laws, ordinances, orders, rules, regulations,
restrictive covenants and easements affecting the improvement, and the number of
each such type of parking space provided, and (y) the locations of all utilities
serving the improvement;
     (5) a Phase I environmental assessment and such other environmental report
reasonably requested by the Administrative Agent regarding each of the Coosa
Pines Mill Real Property and the Grenada Mill Real Property, in each case
prepared by an environmental engineering firm acceptable to the Administrative
Agent showing no environmental conditions in violation of Environmental Laws or
liabilities under Environmental Laws, either of which could reasonably be
expected to have a Material Adverse Effect; and
     (6) such other certificates, documents and information (including, without
limitation, engineering and structural reports,

 



--------------------------------------------------------------------------------



 



permanent certificates of occupancy and evidence of zoning compliance, in each
case, with respect to each of the Coosa Pines Mill Real Property and the Grenada
Mill Real Property) as may be reasonably requested by the Administrative Agent,
all in form, consent and scope reasonably satisfactory to the Administrative
Agent.”
     (c) Amendment to Section 11.1 (d). Section ll.l(d) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
     “(d) The Borrower or any other Credit Party shall default in the
performance or observance of any covenant or agreement contained in
Sections 5.4, 7.1 (other than, solely during the time period from the Fourth
Amendment Effective Date through the Conversion Date, any reporting required
pursuant to subsections (g) and (h) thereof (it being agreed and acknowledged
that subsections (g) and (h) thereof shall be subject to this subsection (d) on
and after the Conversion Date)), 7.2, 7.5(e)(i), 8.2(b)(ii), 8.10(e)(i),
8.10(e)(ii) or Articles IX or X.”
     3. Amendment to Collateral Agreement. The Collateral Agreement is hereby
amended by adding the following new clause (d) to Section 4.9:
     “(d) No Partnership/LLC Interests issued by any Grantor (i) shall be traded
on a Securities exchange or in Securities markets, (ii) shall by their terms
expressly provide that they are Securities governed by Article 8 of the UCC,
(iii) shall be Investment Company Securities, (iv) shall be held in a Securities
Account or (iv) shall be certificated unless such certificates are delivered to
the Administrative Agent with appropriate instruments of transfer.”
     4. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective as of the
date hereof:
     (a) the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent (on behalf of itself and each of
the Consenting Lenders by virtue of each Consenting Lender’s execution of a
Lender Authorization), the Borrower, the Parent and the Subsidiary Grantors;
     (b) the Administrative Agent shall have received executed Lender
Authorizations from the requisite Consenting Lenders;
     (c) the Administrative Agent shall have been reimbursed for all fees and
out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent;
     (d) the Administrative Agent shall have received a corresponding amendment
to the Canadian Credit Agreement, in form and substance substantially consistent
with this Agreement (with such changes as are applicable only to the Canadian
Credit Agreement), duly executed by the Canadian Administrative Agent, the
Canadian Borrower, the Parent, each Canadian

 



--------------------------------------------------------------------------------



 



Guarantor and the requisite Consenting Lenders (whether directly or through a
lender authorization); and
     (e) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.
     5. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.
     6. Representations and Warranties/No Default. By their execution hereof,
     (a)  the Parent, the Borrower and each Subsidiary Grantor (including,
without limitation, BNSO (as defined below)) hereby certifies, represents and
warrants to the Administrative Agent and the Lenders that after giving effect to
the amendments set forth in Sections 2 and 3 above, each of the representations
and warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the date hereof (except to the
extent that (A) any such representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect, in which case such
representation or warranty is true and correct in all respects as of the date
hereof or (B) any such representation or warranty relates only to an earlier
date, in which case such representation or warranty shall remain true and
correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing;
     (b) the Borrower, the Parent and each of the Subsidiary Grantors
(including, without limitation, BNSO (as defined below)) hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that:
     (i) it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and

 



--------------------------------------------------------------------------------



 



     (ii) this Agreement and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of the
Borrower, the Parent and each of the Subsidiary Grantors, and each such document
constitutes the legal, valid and binding obligation of the Borrower, the Parent
and each of the Subsidiary Grantors, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
     7. Acknowledgement by Bowater Newsprint South Operations LLC. Bowater
Mississippi LLC, a Mississippi limited liability company and a Subsidiary
Guarantor, was merged with and into Bowater Newsprint South Operations LLC
(formerly known as Bowater Newsprint South, Inc.), a Delaware limited liability
company (“BNSO”), with BNSO as the surviving entity of such merger. By its
execution hereof, BNSO hereby acknowledges and agrees that BNSO shall be bound
by the Credit Agreement and the other Loan Documents as a “Subsidiary Guarantor”
as if it were a Subsidiary Guarantor on the Closing Date. BNSO shall comply
with, and be subject to, and have the benefit of, and hereby assumes and agrees
to be bound by, all of the terms, conditions, covenants, agreements and
obligations applicable to a Subsidiary Guarantor set forth in the Credit
Agreement and the other Loan Documents. Each party hereto hereby agrees that
each reference to a “Credit Party” or a “Subsidiary Guarantor” in the Credit
Agreement and in the other Loan Documents shall be deemed to include BNSO.
     8. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Parent
Guaranty Agreement, the Subsidiary Guaranty Agreement, the Collateral Agreement
and each other Security Document to which it is a party, (b) confirms and
reaffirms its obligations under the Parent Guaranty Agreement, the Subsidiary
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party and (c) agrees that the Parent Guaranty Agreement, the
Subsidiary Guaranty Agreement, the Collateral Agreement and each other Security
Document to which it is a party remain in full force and effect and are hereby
ratified and confirmed.
     9. Acknowledgement by Parent. The Parent hereby acknowledges receipt of a
copy of the Credit Agreement and agrees, for the benefit of the Administrative
Agent and the Secured Parties, to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it (including, without
limitation, Sections 7.1(f), 10.6(1) and ll.l(o)).
     10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
     11. Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



     12. Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date and year first above written.

            BORROWER:

BOWATER INCORPORATED
      By:   /s/ William G. Harvey         Name:   William G. Harvey       
Title:   SVP and CFO        PARENT:


ABITIBIBOWATER INC.
      By:   /s/ William G. Harvey         Name:   William G. Harvey       
Title:   SVP and CFO        SUBSIDIARY GRANTORS:


BOWATER NEWSPRINT SOUTH OPERATIONS LLC
      By:   BOWATER NEWSPRINT SOUTH LLC     
Its: Manager           By:     /s/ William G. Harvey       Name:   William G.
Harvey        Title:   Manager        BOWATER AMERICA INC.
      By:   /s/ William A. Mccormick        Name:   William A. Mccormick       
Title:   Assistant Secretary        BOWATER NUWAY INC.
      By:   /s/ William A. Mccormick        Name:   William A. Mccormick       
Title:   Asst. Secretary     

[Fifth Amendment — Bowater]
[Signature Pages Continue]

 



--------------------------------------------------------------------------------



 



            BOWATER NUWAY MID-STATES INC.
      By:   /s/ William A. Mccormick        Name:   William A. Mccormick       
Title:   Asst. Secretary        BOWATER ALABAMA LLC
      By:   /s/ William G. Harvey         Name:   William G. Harvey       
Title:   Manager     

[Fifth Amendment — Bowater]
[Signature Pages Continue]

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
(on behalf of itself and the Consenting Lenders who have executed a Lender
Authorization) and as Issuing Lender, Swingline Lender and a Lender    
 
           
 
  By:
Name:   /s/ James Travagline
 
James Travagline    
 
  Title:   Vice President    

[Fifth Amendment to US Credit Agreement — Bowater]

 



--------------------------------------------------------------------------------



 



     Loan Documents (as defined in the Canadian Credit Agreement) to which
Canadian Lenders are parties and shall have the rights and obligations of a
“Lender” (as defined in the Canadian Credit Agreement), and agrees to be bound
by the terms and provisions applicable to a “Lender” under each such agreement.
In furtherance of the foregoing, each financial institution executing this
Lender Authorization agrees to execute any additional documents reasonably
requested by the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  Wachovia Bank, National Association    
 
           
 
  By:
Name:   /s/ James Travagline
 
James Travagline    
 
  Title:   Vice President    

[Lender Authorization — Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the Canadian Credit
Agreement) to which Canadian Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the Canadian Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender” under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Lender Authorization agrees to execute any additional documents
reasonably requested by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, to evidence such financial institution’s
rights and obligations under the U.S. Credit Agreement or the Canadian Credit
Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  WELLS FARGO FOOTHILL, LLC    
 
           
 
  By:   /s/ Rohan Damani
 
   
 
  Name:   Rohan Damani    
 
  Title:   Vice President    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  UBS Loan Finance LLC    
 
           
 
  By:   /s/ Irja R. Otsa
 
   
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:
Name:   /s/ David B. Julie
 
David B. Julie    
 
  Title:   Associate Director    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  JPMorgan Chase Bank, N.A.    
 
           
 
  By:
Name:   /s/ Peter Predun
 
Peter Predun    
 
  Title:   Executive Director    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  Carolina First Bank    
 
           
 
  By:   /s/ Kevin M. Short
 
   
 
  Name:   Kevin M. Short    
 
  Title:   Executive Vice President    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  GE BUSINESS FINANCIAL SERVICES INC.
(Formerly known as Merrill Lynch Business Financial Services Inc.)    
 
           
 
  By:
Name:   /s/ Rebecca A. Ford
 
Rebecca A. Ford    
 
  Title:   It’s Duly Authorized Signatory    

 



--------------------------------------------------------------------------------



 



Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the Canadian Credit
Agreement) to which Canadian Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the Canadian Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender” under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Lender Authorization agrees to execute any additional documents
reasonably requested by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, to evidence such financial institution’s
rights and obligations under the U.S. Credit Agreement or the Canadian Credit
Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

     
 
  ROB T. JOKHAI
 
  Vice President
 
  388 Greenwint Street
 
  New York, NY 10013
 
  212-816-8272

                            Citicorp USA, Inc.    
 
           
 
  By:
Name:   /s/ Rob Jokhai
 
Rob Jokhai    
 
  Title:   Vice President    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parlies and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantancous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  Credit Industriel et Commercial         [Insert name of
applicable financial institution]    
 
           
 
  By:
Name:   /s/ Anthony Rock
 
Anthony. Rock    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Marcus Edward
 
Marcus Edward    
 
  Title:   Managing Director    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the Canadian Credit
Agreement) to which Canadian Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the Canadian Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender” under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Lender Authorization agrees to execute any additional documents
reasonably requested by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, to evidence such financial institution’s
rights and obligations under the U.S. Credit Agreement or the Canadian Credit
Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  The Bank of New York    
 
           
 
  By:
Name:   [ILLEGIBLE]
 
[ILLEGIBLE]    
 
  Title:   Vice President    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                       BANK OF MONTREAL    
 
           
 
  By:
Name:   /s/ Bruno Jarry
 
Bruno Jarry    
 
  Title:   Director    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  Export Development Canada    
 
           
 
  By:
Name:   /s/ Matthew Devine
 
Matthew Devine    
 
  Title:   Asset Manager    
 
           
 
  By:
Name:   /s/ Howard Clysdale
 
Howard Clysdale    
 
  Title:   Loan Portfolio Manager    

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                       Bank of America, N. A.                   [Insert name of
applicable financial institution]    
 
           
 
  By:
Name:   /s/ Covinne Barrett
 
Covinne Barrett    
 
  Title:   Senior Vice President    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



(RZB FINANCE LOGO) [g13375qg1337501.gif]
Bowater Incorporated
Bowater Canadian Forest Products Inc.
Fifth Amendment
April 30, 2008
Wachovia Bank, National Association
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
The Bank of Nova Scotia
40 King Street West
Scotia Plaza, 62nd Floor
Toronto, Ontario M5W 2X6
Attention: Corporate Banking Loan Syndication

         
 
  Re:   (a) the Fifth Amendment dated as of April 30, 2008 (the “U.S.
Agreement”) to that certain Credit Agreement dated as of May 31, 2006 (as
amended, the “U.S. Credit Agreement”) among Bowater Incorporated (the “U.S.
Borrower”), the lenders party thereto (the “U.S. Lenders”), and Wachovia Bank,
National Association, as administrative agent (the “U.S. Administrative Agent”)
for the U.S. Lenders and (b) the Fourth Amendment dated as of April 30, 2008
(the “Canadian Agreement” and, together with the U.S. Agreement, the
“Agreements”) to that certain Credit Agreement dated as of May 31, 2006 (as
amended, the “Canadian Credit Agreement”) among Bowater Canadian Forest Products
Inc. (the “Canadian Borrower”), the U.S. Borrower, the lenders party thereto
(the “Canadian Lenders”), and The Bank of Nova Scotia, as administrative agent
(the “Canadian Administrative Agent”) for the Canadian Lenders.

     This Lender Authorization acknowledges our receipt and review of the
execution copy of the Agreements, each in the form posted on SyndTrak Online or
otherwise distributed to us by the U.S. Administrative Agent or the Canadian
Administrative Agent. By executing this Lender Authorization, we hereby approve
the Agreements and authorize the U.S. Administrative Agent or the Canadian
Administrative Agent (as applicable) to execute and deliver the Agreements on
our behalf.
     Each financial institution purporting to be a U.S. Lender and executing
this Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the U.S. Credit
Agreement) to which U.S. Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the U.S. Credit Agreement), and agrees
to be bound by the terms and provisions applicable to a “Lender” under each such
agreement. Each financial institution purporting to be a Canadian Lender and
executing this Lender Authorization agrees or reaffirms that it shall be a party
to the Agreements and the other
[ILLEGIBLE] RZBLLCNY • A WHOLLY OWNED SUBSIDIARY OF RAIFFEISEN ZENTRALBANK
ÕSTERREICH AG (RZB-AUSTRIA)
• Head Office: A-1030 Vienna, Am Stãdtpark 9, Postal Address: A-1011 Vienna,
P.O. Box 50 • Member of UNICO Banking Group

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” Under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  RZB Finance LLC    
 
           
 
  By:
Name:   /s/ John A. Valiska
 
John A. Valiska    
 
  Title:   First Vice President    
 
           
 
  By:
Name:   /s/ Shirley Ritch
 
Shirley Ritch    
 
  Title:   Assistant Vice President    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parlies hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  GOLDMAN SACHS CREDIT PARTNERS, L.P.         [Insert name of
applicable financial institution]    
 
           
 
  By:
Name:   /s/ Andrew Caditz
 
Andrew Caditz    
 
  Title:   Authorized Signatory    

[Fifth Amendment — Bowater]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

                  AgFirst Farm Credit Bank    
 
           
 
  By:
Name:   /s/ Matt Jeffords
 
Matt Jeffords    
 
  Title:   Assistant Vice President    

[Fifth Amendment — Bowater]

 